Citation Nr: 0930593	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), including as due to exposure to 
chemicals and/or asbestos.

2.  Entitlement to an increased rating for a left partial 
medial meniscectomy with chondroplasty (hereinafter referred 
to as a "left knee disability"), currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In April 2005, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is 
associated with the record.

In August 2006, the Board remanded these issues to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development. 

The issue of entitlement to service connection for COPD, 
including as due to exposure to chemicals and/or asbestos, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the objective 
medical and other evidence of record is in equipoise as to 
whether his service-connected left knee disability more 
nearly approximates moderate instability.





CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the schedular 
criteria for a 20 percent disability rating, but no more, for 
a left knee disability, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.20, 4.27, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5299-5257 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in rating cases, VA 
must notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, October 2003 and August 2006 letters provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence would be 
obtained by VA.  The August 2006 letter also notified the 
Veteran that he could send VA information that pertained to 
his claim and provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The Board also points out that the August 2006 notice letter 
also appears to meet the Vasquez-Flores requirements.  
However, to whatever extent this letter does not fully comply 
with the VCAA's notification requirements as explained in 
that decision, the Veteran is not shown to be prejudiced by 
any such error or omission.  The claims file reflects that 
the Veteran had actual knowledge of the information and 
evidence necessary to substantiate his claim for an increased 
rating.  In this regard, during his April 2005 hearing before 
the undersigned, the Veteran testified that his quality of 
life was adversely affected by his disability as he had 
constant swelling of his left knee and could not stand for 
very long.  Further, during his March 2009 VA examination, 
the Veteran also reported that he was no longer able to work 
as a result of his knee and other problems.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30- 31 (2007).  Given the 
Veteran's statements regarding the effects of his left knee 
disability on his employment and daily life, the Board finds 
that actual knowledge of the information and evidence needed 
to establish an increased rating is shown.

After issuance of the August 2006 letter, and an opportunity 
for the Veteran to respond, the April 2009 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private records, VA 
treatment records and reports of pertinent VA examinations in 
November 2003 and March 2009.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's 2005 Board hearing, and various written statements 
provided by the Veteran and his representative in support of 
the claim on appeal.  The Board also notes that no further RO 
action on the claim on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Factual Background and Legal Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disorders additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(2008).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (199

Service connection for a left knee sprain was granted by the 
RO in an August 1973 rating decision that awarded a 
noncompensable disability evaluation under Diagnostic Code 
5299.  In a February 1995 rating action, the RO granted a 10 
percent disability evaluation under Diagnostic Code 5257.

In July 2003, the RO received the Veteran's current claim for 
an increased rating for his left knee disability.  The 
December 2003 rating decision on appeal evaluated the 
Veteran's claim under Diagnostic Code 5299-5257.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned. The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  
Here, the Veteran's service-connected left knee disability is 
rated as analogous to knee impairment, including instability 
or recurrent subluxation, under Diagnostic Code 5257.  38 
C.F.R. § 4.20.

Diagnostic Code 5257 provides for a 10 percent rating when 
there is slight recurrent subluxation or lateral instability; 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Ankylosis of the left knee is neither alleged, nor shown; 
consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008) 
does not apply.  Nor does 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2008) in the absence of service-connected tibia and 
fibula impairment.

Title 38, Code of Federal Regulations, Section 4.71a provides 
that traumatic arthritis (Diagnostic Code 5010) is rated in 
accordance with Diagnostic Code 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.

Under Diagnostic Code 5260, where flexion of the leg is 
limited to 45 degrees a 10 percent rating is warranted.  A 
limitation of flexion to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, where extension is limited to 10 
degrees, a 10 percent rating is assignable; and where 
extension is limited to 15 degrees, a 20 percent rating is 
assignable.  Id.

The standard range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  More over, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Diagnostic Codes 5260 or 5261, a separate 
evaluation could be assigned if there was evidence of a full 
range of motion "inhibited by pain."  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2008). 

The pertinent medical evidence reflects that, in November 
2003, the Veteran underwent VA orthopedic examination.  He 
reported that his knee swelled and buckled and that he had 
pain with difficulty walking during flare-ups that occurred 
two to three times a month and lasted several days.  He wore 
a brace for support.  There was no limitation of motion or 
functional impairment except that he could not walk long 
distances.  There were no episodes of dislocation or 
subluxation and no history of any effect on his daily 
activities.  He was not currently working and previously 
worked as a security guard until March 2003.  

On examination, the Veteran's gait and posture were normal 
and there was no swelling, edema or effusion of his left 
knee.  There was no instability or weakness and no redness or 
heat and no abnormal movements or guarding of movement.  The 
left knee was stable.  Results of the McMurray's, Lachman's, 
and Drawer tests were negative.  Range of motion of the 
Veteran's left knee was flexion from 0 to 130 degrees and 
extension from 0 degrees.  There was no limitation of motion 
during the movements of the left knee due to pain, weakness 
or fatigue.  Results of X-rays taken at the time were normal.  
The diagnosis was status post arthroscopy and partial 
meniscectomy of the left knee with residual pain and mild 
functional loss due to pain.

During his April 2005 Board hearing, the Veteran testified 
that he had problems standing up and sitting down because of 
pressure on the top of his knee that swelled and buckled and 
for which he wore a knee brace.  He indicated that he 
experienced laxity on the inside of his knee that went out 
from under him several times and also locked.  His difficulty 
walking limited his ability to exercise that caused him to 
gain weight.

VA outpatient records, dated in May and August 2005, indicate 
that the Veteran was seen in the rheumatology clinic for 
complaints of low back, hip and knee pain.  There was mild 
knee crepitance and no laxity.

Private medical records indicate that results of a magnetic 
resonance image (MRI) taken in December 2005 demonstrated 
medial meniscal attenuation, and mild pan articular 
chondromalacia.

According to a February 2006 VA outpatient orthopedic 
consultation report, the Veteran had a full range of motion, 
a negative McMurray's test and no ligament instability.  He 
denied locking.  X-rays of the knee were normal.  An MRI scan 
was reported as showing a small rim of residual medial 
meniscus, but no definite tears.  He did have some 
chondromalacia of the patella on the MRI.  The diagnosis was 
mild chronic patellar chondromalacia.

The Veteran underwent a VA examination in March 2009.  He 
reported working as a mail carrier and electrician and said 
he became unable to work as an electrician due to his knee.  
He started working security but had not worked since 2003 due 
to other problems as well as his knee.  He reported symtoms 
of knee pain, instability, giving way, stiffness and 
decreased speed of joint motion.

On examination, the Veteran's gait was normal and there was 
no instability, crepitation, grinding or knee abnormality.  
There was no deformity, no weakness, no incoordination, no 
locking episodes and no symptoms of inflammation.  There were 
no constitutional symptoms of arthritis or incapacitating 
episodes of arthritis.  He was unable to stand for more than 
a few minutes and unable to walk more than a few yards.  He 
intermittently used a cane and a brace.  Range of motion of 
the left knee was flexion from 0 to 55 degrees and extension 
from 0 degrees.  There was no evidence of pain with active 
motion and no joint ankylosis.  It was noted that the Veteran 
was retired as a result of his knees and other physical 
problems.  The diagnosis was a history of left medial 
meniscus with residual chondromalacia of medial joint space 
with moderate functional/occupational deficit.  The Veteran 
had decreased mobility, lack of stamina, weakness or fatigue, 
and pain.  His knee had moderate effects on his usual daily 
activities.  The VA examiner stated that, due to the 
Veteran's current degree of disability, that was moderate due 
to his left knee, he would be unable to accomplish any kind 
of work that required his standing, kneeling, or squatting. 

The March 2009 VA examiner noted the Veteran's complaints 
that his left knee had instability, pain, stiffness, 
decreased motion, and giving way.  The examiner also 
described the Veteran's current degree of disability as 
moderate.  

Giving the Veteran the benefit of the doubt, and reading the 
medical evidence in the light most favorable to him, the 
Board finds that the evidence in totality may be viewed as 
his left knee more nearly approximating moderate instability 
that approximates the criteria for a 20 percent disability 
rating under Diagnostic Code 5257.  

While the Veteran's service-connected left knee has been 
found to essentially manifest symtoms of moderate 
instability, there is no evidence that it has most nearly 
approximated severe laxity or instability.  This is so 
because results of McMurray and Drawer tests of the knee have 
been negative throughout the appeal period.  Therefore, the 
evidence of record establishes that the Veteran's left knee 
instability most nearly approximates the criteria 
contemplated by a 20 percent disability evaluation for 
moderate laxity and instability.  There have also been no 
periods when worse instability or subluxation has been 
demonstrated. 

While flexion during the most recent VA examination in 2009 
was limited, but was greater than 45 degrees and extension 
better than 10 degrees in each knee, limitation of motion was 
not compensable under Diagnostic Codes 5260 and 5261.  
Further, because X-rays did not show arthritis, a separate 
rating for painful motion due to arthritis is not appropriate 
as of this date.

As the evidence does not establish that the Veteran has 
dislocated semilunar cartilage or locking of his left knee, 
an increased rating under Diagnostic Code 5258 is not 
warranted.  Furthermore, there is no evidence that the 
Veteran has experienced frequent periods of effusion at any 
time throughout the claims period as required under 
Diagnostic Code 5258. 

In light of the Veteran's credible complaints of pain 
experienced in his left knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 
206-7.  However, the Board finds that such pain is 
contemplated in the 20 percent evaluation under Diagnostic 
Code 5257 granted herein.  See Johnson v. Brown, supra. 

Thus, the Board finds that under the doctrine of reasonable 
doubt the Veteran's left knee disability warrants a 20 
percent evaluation but a 30 percent rating is not in order.

In this respect, the Veteran's left knee disorder was 
evidently considered somewhat disabling at the 2003 VA 
examination but more seriously disabling at the 2009 VA 
examination as reflected in the clinical examination findings 
noted above.  Admittedly the record also shows evidence of 
pathology that would suggest a lower rating.  Nevertheless, 
the Board finds that the evidence of record is in equipoise, 
and that a 20 percent rating is in order under the doctrine 
of reasonable doubt.

The evidence of record, however, preponderates against 
finding of entitlement to a 30 percent rating. In this 
respect, the record shows that the appellant worked until 
March 2003 (as reflected in the November 2003 VA examination 
report) and evidently then retired in 2003 (as the Veteran 
told the March 2009 VA examiner), and there is no evidence of 
severe subluxation, ankylosis or limited range of knee motion 
such as to warrant a higher rating.  Hence, a 30 percent 
rating is not in order.

The benefit of the doubt has been resolved in the Veteran's 
favor to this limited extent.

Furthermore, there is no evidence of an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2008).  The 
record does not reflect that the Veteran was hospitalized for 
his service-connected left knee disability.  In addition, 
although in March 2009, a VA examiner noted that the Veteran 
would not be able to accomplish any kind of work that 
required his standing, kneeling, or squatting due to his knee 
disability, there is no objective evidence revealing that his 
condition caused a marked interference with employment, e.g., 
employers' statements or sick leave records, beyond that 
already contemplated by the schedular rating criteria.  
Additionally, the March 2009 VA examiner indicated that the 
Veteran was retired as a result of other problems as well as 
his knee.

Consequently, while the Veteran's left knee disability may 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, the 20 
percent schedular rating assigned herein, adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to the Veteran's 
service-connected left knee disorder.  See 38 C.F.R. § 4.1; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met. 


ORDER

A 20 percent rating for a left knee disability is granted 
subject to the laws and regulations governing the award of 
monetary benefits. 




REMAND

As noted above, in August 2006, the Veteran's claim for 
service connection for COPD was remanded to the RO/AMC for 
further development.  Unfortunately a review of the evidence 
in this case reveals that the RO/AMC did not comply with the 
Board's August 2006 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where the remand orders of the Board are not 
complied with, the Board commits error as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated).

The Board's August 2006 remand specifically directed the 
RO/AMC to determine whether the Veteran's military records 
demonstrate evidence of asbestos exposure in service as is 
required in potential asbestos exposure cases (see VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21(d) 
and VAOPGCPREC 4-00 (Apr. 13, 2000)).  The remand also 
directed the RO/AMC to request that the named VA medical 
provider "L.N." (a physician's assistant), provide a signed 
etiologic opinion to that effect.

There is no indication in the record that the RO/AMC 
attempted to determine whether the Veteran's military records 
demonstrate evidence of asbestos exposure in service as is 
required.  Rather, it appears that, in August 2006, the RO 
merely sent a letter to the Veteran requesting information 
about his asbestos exposure and did not contact any other 
entity regarding possible asbestos exposure.  The Board is of 
the opinion that some further effort should be made to obtain 
any available information regarding whether his military 
records demonstrate evidence of the Veteran's asbestos 
exposure in service. 

There is also no indication in the record that the RO/AMC 
requested that the named VA medical provider "L.N." provide a 
signed etiologic opinion.  The Board is of the opinion that 
some further effort should be made to contact L.N. and, if 
possible to obtain a signed etiologic opinion regarding the 
Veteran's COPD to his period of service, and, specifically, 
to service-related exposure to airborne stressors.

As such, a remand is required to comply with the instructions 
in the August 2006 Board remand.  Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should conduct any and all 
appropriate development to determine 
whether the Veteran was exposed to 
asbestos during his period of military 
service and, if so, the nature, intensity 
and duration of that exposure.  The 
RO/AMC should contact the Department of 
the Navy and any other appropriate 
federal agency.  If, after this 
development, the record is still 
insufficient for purposes of determining 
whether the Veteran was exposed to 
asbestos, the RO/AMC should so specify 
and should certify in writing that there 
are no additional available records 
pertaining to the Veteran's asbestos 
exposure in service.

2.  The RO/AMC should request that the 
named VA medical provider "L.N." (a 
physician's assistant) (See March 2005 VA 
646 and August 2001 VA primary care 
treatment note) whom the Veteran claims 
provided an etiological nexus between his 
COPD and his period of service - 
specifically to service-related airborne 
stressors (i.e., chemicals and/or 
asbestos) obtained due to his 
occupational specialty as an Aviation 
Structural Mechanic - provide a signed 
etiologic opinion to that effect, if 
applicable.  If contact with "L.N." is 
not possible, this should be certified in 
writing and placed in the record and the 
Veteran and his representative so 
notified in writing.

3.  If, and only, if "L.N." (or another 
medical provider) supplies an opinion 
relating the Veteran's COPD to his period 
of service, should the Veteran should be 
scheduled for a VA examination by an 
appropriate medical physician, e.g., a 
pulmonologist, to ascertain the etiology 
of any current respiratory disorder(s), 
to include COPD, found to be present.  
The Veteran's treatment records should be 
made available to the examiner in 
conjunction with the examination and the 
examination report should indicate if the 
records were reviewed.  The examiner 
should take a complete history of the 
Veteran's respiratory problems prior to, 
during, and subsequent to service.

a.  For each diagnosed pulmonary 
disorder found to be present, the 
examining physician should indicate 
whether it is at least as likely as 
not (i.e., probability greater than 
50 percent), that the diagnosed 
pulmonary disorder is related to the 
Veteran's active military service 
(to include exposure to asbestos, if 
verified) or whether such a finding 
is unlikely (i.e., less than a 50 
percent probability).

b.  If there is a likely 
relationship between any diagnosed 
pulmonary disorder and the Veteran's 
military service, the examiner 
should specify the in-service event, 
injury, or disease to which the 
diagnosis is related, to the extent 
possible.

c.  In rendering an opinion, the 
examiner is particularly requested 
to address the opinion expressed by 
"L.N." or another medical provider, 
(if obtained).  The complete 
rationale for any opinion(s) 
expressed should be provided. 

NOTE: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it. 

4.  Following completion of the above, 
the RO/AMC should readjudicate the claim 
on appeal.  If the benefits sought are 
denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal since 
the April 2009 SSOC.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


